Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
 	In claim 3, the recitation “greater than 1:1.5, preferably greater than 1:1.25 and less than 4:1, particularly greater than 1:1.25 and less than 3:1” has three multiple ranges and is not clear which range is specifically claimed.
	In claim 6 at lines 3-4, the recitation “at least 10, preferably 20 to 300, particularly 25 to 200, especially 30 to 160” has four ranges and it is not clear which range among the four ranges is the specifically and definitely unique range.
	In claim 8 at lines 4-6, the recitation “a distance between 0.1 and 1.5 mm, preferably a distance between 0.1 and 1.0 mm, particularly a distance between 0.3 and 0.9 mm” has three distances and it is not clear which distance is the specifically and definitely unique distance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hohne (EP 1,639,925) in view of Vicker (US 2008/0121108).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Hohne discloses
An output device (100) (a foaming attachment 3; P31:3, Fig. 1s, 3a) for a milk foaming apparatus (1) (a milk-frothing device 1; P61:1, Fig. 9B

    PNG
    media_image1.png
    443
    311
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    162
    262
    media_image2.png
    Greyscale
), wherein the output device (the milk frothing device 1; P31:1, Fig. 1) comprises:

an emulsifying chamber (15) (the foaming chamber 23; P34:6, Fig. 1 further disclosing a suction chamber 6; P32:1, Fig. 1 including  the expansion chamber 20; P34:1, Fig. 1) with a fluid inlet (15-1) (the fluid inlet 15-1; P65:4, Fig. 9B) for introducing a fluid (a milk channel 12; P32:4, Fig. 1 including the steam channel 9; P32:2, Fig. 1) containing milk (P31:2), air (an admixture of additional air; P29:4) and/or steam (dry steam; P38:1) into the emulsifying chamber (15), wherein said fluid emulsifies in the emulsifying chamber (15) so as to form an emulsified fluid (the milk-steam mixture before Sieve; P29:4 [including] the milk heated and forming, together with the dry steam; P38:5) in the form of milk foam (a milk-vapor mixture; P38:5), and

an output portion (55) (the bottom section of “the foaming chamber 23; P34:6, Fig. 1) with an output opening (61) (the outlet openings 22; P34:6, Fig. 1) for dispensing the emulsified fluid from the emulsifying chamber (15), wherein said output portion (55) comprises at least one output channel (62) (Six outlet openings 22; P35:1, Figs. 1, 3a) that is fluidically connected to the emulsifying chamber (15) and the output opening (61) such that the emulsified fluid is enabled to flow from the emulsifying chamber (15) to the output opening (61) through the at least one output channel (62),

wherein a deflecting surface (58) (a bulge 24; P34:7, Fig. 1) and/or at least one deflecting member (59) for decelerating (mixture speed reduced as “the jet of the milk-vapor mixture emerging from the nozzle section 7 widens further”; P38:8-9, Fig. 1) and swirling (a swirling of the milk-steam mixture before Sieve; P29:4) the fluid introduced into the emulsifying chamber (15) is furthermore arranged in the output portion (55),

a sieve element arrangement (70) (both of “the sieve 21”; P38:11, Figs. 1, 3a and “a discharge section 19”; Figs. 1, 3a) with at least one sieve element (70A, 70B) (one of the openings in “the mesh of the screen 21”; P38:11-12, Fig. 1, 3a [and] “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) is provided, wherein said sieve element (70A, 70B) comprises multiple passages (71) (the mesh of the screen 21; P38:11-12 including “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) and is arranged upstream (before and above the exit muzzle in Fig. 1) of the output opening (61) such that emulsified fluid (the milk-steam mixture before Sieve; P29:4 [including] the milk heated and forming, together with the dry steam; P38:5 including “plurality of partial beams”; P38:11-12) flowing (emerging; P38:8 meaning fluid flow) from the emulsifying chamber (15) to the output opening (61) has to pass through the at least one sieve element (70A, 70B) via at least one of the passages (71), and wherein 

a hydraulic diameter (dh) (the radius of “the mesh of the screen 21”; P38:11-12 including the diameter of “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) of the passages (71) lies in the range between 0.1 and 1.5 mm and a length (the thickness of “the mesh of the screen 21”; P38:11-12) of the passages (71) lies in the range between 0.1 and 1.5 mm, 

wherein the passages (71) (“Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) of the at least one sieve element (70A, 70B) are arranged in a space (the internal bottom-space of “23”; Fig. 1) that extends annularly (along the outside of the circumference of “24”; Fig. 3a) around the deflecting surface (58) and/or the at least one deflecting member (59). 

	Hohne discloses “a hydraulic diameter (dh) of the passages (71)” and “a length of the passages (71)” as mapped above, but is silent regarding
a hydraulic diameter (dh) of the passages (71) lies in the range between 0.1 and 1.5 mm and a length of the passages (71) lies in the range between 0.1 and 1.5 mm, 

	However, Vicker discloses, in the same field for “hot milk froth added to cold coffee or similar beverages” (P8:6-7) and “cold milk based output (typically foam or froth when associated with retail (P48:1-5),

a hydraulic diameter (dh) (an outlet aperture with a diameter in the range of 35/1000 ths to 150/1000 ths of an inch; P23:1-2) of the passages (71) (an outlet aperture; P23:1) lies in the range between 0.1 and 1.5 mm (in the range of 35/1000 ths to 150/1000 ths of an inch; P23:1-2 wherein 35/1000” is 0.889 mm and 0.1 mm < 0.889 mm < 1.5 mm) and a length (the screen thickness in the bottom of the pocket between 0.010 and 0.020 thick; P23:3-4) of the passages (71) lies in the range between 0.1 and 1.5 mm (between 0.010 and 0.020 thick; P23:3-4 wherein 0.01” is 0.254 mm which is 0.1 mm <0.254 mm < 1.5 mm), 

	The advantage of using Vicker’s dimension of an aperture shape is to suit a user specific application such as fluent milk froth flow.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hohne with Vickers by Vicker’s dimension of an aperture shape to Hohne’s sieve 21 and/or Six outlet openings 22 in order to make fluent flow of milk and milk froth.

	Regarding claim 2, Hohne in view of Vicker discloses
wherein the deflecting surface (Hohne: a bulge 24; P34:7, Fig. 1) and/or the at least one deflecting member (59) is arranged in a central region (Hohne: the flat area between the cylindrical wall and “the bulge 24”; P34:7, Fig. 1) of the output opening (61) (Hohne: the outlet openings 22; P34:6, Fig. 1) .

	Regarding claim 4, Hohne in view of Vicker discloses
(Hohne: one of the openings in “the mesh of the screen 21”; P38:11-12, Fig. 1, 3a [and] “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) is arranged upstream (Hohne: before and above in Fig. 1) of the output opening (61) (the outlet openings 22; P34:6, Fig. 1) at a distance (Hohne: the height between “21” and the exit muzzle of “22” in Fig. 1) from the output opening (61).

	Regarding claim 5, Hohne in view of Vicker discloses
wherein the at least one sieve element (70A, 70B) (Hohne: one of the openings in “the mesh of the screen 21”; P38:11-12, Fig. 1, 3a [and] “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) is realized planar (Hohne: the flat shape in Figs. 1, 3a) or curved or arched or extends along the contour or at least a region of the contour of a cylinder (Hohne: the cylindrical shape of “19”; Fig. 2), a cone, a truncated cone, a cube, a cuboid or a tetrahedron at least in a region, in which the passages (71) (Hohne: the mesh of the screen 21; P38:11-12 including “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) are arranged.

	Regarding claim 6, Hohne in view of Vicker discloses
wherein the number of passages (71) (Hohne: the mesh of the screen 21; P38:11-12 including “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) amounts to at least 10 (Hohne: the number of holes of “the mesh of the screen 21”; P38:11-12 including “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a), preferably 20 to 300, particularly 25 to 200, especially 30 to 160.

	Regarding claim 7, Hohne in view of Vicker discloses
(Hohne: the mesh of the screen 21; P38:11-12 including “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) are realized round (Hohne: the shape of “22”; Fig. 3a), angular or in a mesh-shaped manner (Hohne: the mesh of the screen 21; P38:11-12, Figs. 1, 3a).

	Regarding claim 8, Hohne in view of Vicker discloses
wherein the passages (71) (Hohne: the mesh of the screen 21; P38:11-12 including “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) are realized round (Hohne: the shape of “22”; Fig. 3a) are arranged in such a way that two adjacent passages (71) are spaced apart from one another by a distance (Hohne: the gaps between “Six outlet openings 22”; P35:1, Figs. 1, 3a) are realized round (Hohne: the shape of “22”; Fig. 3a)  between 0.1 and 1.5 mm, preferably a distance between 0.1 and 1.0 mm, particularly a distance between 0.3 and 0.9 mm.

	Hohne discloses “a distance” between “Six outlet openings 22” as mapped above, but Hohne in view of Vicker is silent regarding
a distance are realized round between 0.1 and 1.5 mm, preferably a distance between 0.1 and 1.0 mm, particularly a distance between 0.3 and 0.9 mm

	Hohne discloses the claimed invention except for a distance are realized round between 0.1 and 1.5 mm, preferably a distance between 0.1 and 1.0 mm, particularly a distance between 0.3 and 0.9 mm.  It would have been an obvious matter of design choice to select a desired gap between holes suiting a user specific application doing the same liquid screening function, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 9, Hohne in view of Vicker discloses
wherein the at least one Sieve element (70A) (Hohne: the mesh of the screen 21; P38:11-12, Fig. 1, 3a) and the output portion (55) (Hohne: the bottom of “a discharge section 19”; Figs. 1, 3a) are realized in one piece (Hohne: the cross-sectional view of “19” in Fig. 3b).

	Regarding claim 10, Hohne in view of Vicker discloses 
wherein the at least one sieve element (70A) (Hohne: the mesh of the screen 21; P38:11-12, Fig. 1, 3a) is manufactured by means of an injection molding process (MPEP 2113).

	Regarding claim 11, Hohne in view of Vicker discloses 
wherein the cross section of the at least one output channel (62) (Hohne: the cut-away view of “a discharge section 19”; Figs. 1, 3b) is essentially annular (Hohne: the cylindrical cut-away view of “a discharge section 19”; Figs. 1, 3b) or has the shape of a circular ring segment.

	Regarding claim 12, Hohne in view of Vicker discloses 
wherein the sieve element arrangement (70) (Hohne: one of the openings of “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) comprises at least two sieve elements (70A, 70OB) (Hohne: Six outlet openings 22; Figs. 1, 3a).

	Regarding claim 13, Hohne in view of Vicker discloses 
wherein the at least two sieve elements (70A, 70B) (Hohne: the mesh of the screen 21; P38:11-12, Fig. 1, 3a [and] “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) are arranged behind one another referred to the flow direction of the emulsified fluid (the milk-steam mixture before Sieve; P29:4 [including] the milk heated and forming, together with the dry steam; P38:5 including “plurality of partial beams”; P38:11-12) and spaced (as graphically disclosed in Figs. 3a-3b) apart from one another by a certain distance (Hohne: the vertical height between “the mesh of the screen 21”; P38:11-12, Fig. 1, 3a [and] “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) in the flow direction of the emulsified fluid, and wherein said distance lies in the range between 0.1 and 20 mm, preferably in the range between 0.5 and 10 mm, particularly in the range between 0.9 and 5 mm.

	Hohne discloses “ a certain distance in the flow direction of the emulsified fluid, and wherein said distance” as mapped above, but Hohne in view of Vicker is silent regarding

lies in the range between 0.1 and 20 mm, preferably in the range between 0.5 and 10 mm, particularly in the range between 0.9 and 5 mm

	Hohne discloses the claimed invention except for the range between 0.1 and 20 mm, preferably in the range between 0.5 and 10 mm, particularly in the range between 0.9 and 5 mm.  It would have been an obvious matter of design choice to select a desired height between the sieve elements suiting a user specific application doing the same liquid screening function, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

	Regarding claim 14, Hohne in view of Vicker discloses
wherein the at least one sieve element (70A, 70B) (Hohne: the mesh of the screen 21; P38:11-12, Fig. 1, 3a [and] “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) is arranged: in the emulsifying chamber (15) (Hohne: the foaming chamber 23; P34:6, Fig. 1 further disclosing a suction chamber 6; P32:1, Fig. 1 including  the expansion chamber 20; P34:1, Fig. 1) on a far end of the at least one output channel (62) (Hohne: the exit muzzle of “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) referred to the output opening (61) (the outlet openings 22; P34:6, Fig. 1) or in the at least one output channel (62).

	Regarding claim 15, Hohne in view of Vicker discloses
wherein the emulsifying chamber (15) (Hohne: the foaming chamber 23; P34:6, Fig. 1 further disclosing a suction chamber 6; P32:1, Fig. 1 including the expansion chamber 20; P34:1, Fig. 1) comprises a first emulsifying chamber section (16) (Hohne: a suction chamber 6; P32:1, Fig. 1), a second emulsifying chamber section (17) (Hohne: the expansion chamber 20; P34:1, Fig. 1) and a connecting channel (18) (Hohne: an upper nozzle portion 15; P33:3-4) that forms a fluidic connection (Hohne: the flow path of “the milk-steam mixture before Sieve”; P29:4 [including] the milk heated and forming, together with the dry steam; P38:5 including “plurality of partial beams”; P38:11-12) between the first emulsifying chamber section (16) and the second emulsifying chamber section (17), and

wherein the first emulsifying chamber section (16) borders on the fluid inlet (15-1) (Hohne: the fluid inlet 15-1; P65:4, Fig. 9B) and the at least one output channel (62) (Hohne: the exit muzzle of “Six outlet openings 22” at the bottom of “a discharge section 19”; Figs. 1, 3a) leads into the emulsifying chamber (15) in the region of the second emulsifying chamber section (17).

	Regarding claim 16, Hohne in view of Vicker discloses
A milk foaming apparatus (1) (Hohne: a milk-frothing device 1; P61:1, Fig. 9B

    PNG
    media_image1.png
    443
    311
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    162
    262
    media_image2.png
    Greyscale
), comprising:

the output device (100) (Hohne in view of Vicker: a foaming attachment 3; P31:3, Fig. 1s, 3a) according to claim 1 and a device (110) (Hohne: a nozzle part 2; P31:3, Fig. 1) for introducing milk (Hohne: a milk channel 12; P32:4, Fig. 1 including the steam channel 9; P32:2, Fig. 1), air (Hohne: an admixture of additional air; P29:4) and/or steam (Hohne: dry steam; P38:1) into the emulsifying chamber (15) (Hohne: the foaming chamber 23; P34:6, Fig. 1 further disclosing a suction chamber 6; P32:1, Fig. 1 including  the expansion chamber 20; P34:1, Fig. 1) of the output device (100).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hohne (EP 1,639,925) in view of Vicker (US 2008/0121108) as applied to claim 1 above, and further in view of Favre (US 2006/0174769).

	Regarding claim 3, Hohne in view of Vicker discloses
wherein the ratio (Vicker: “35/1000”; P23:2 vs “0.010”; P23:4 which is 0.035:0.010 = 0.035:0.010 = 3.5:1  = 1:(1/3.5) = 1:0.29) of the hydraulic diameter (“a diameter in the range of 35/1000”; P23:2) to the length (the screen thickness between 0.010; P23:3-4) of the passages (71) is greater than 1:1.5 preferably greater than 1:1.25 and less than 4:1=1:0.25 (150/1000:0.010=15:1 =1:(1/15) =1: 0.067 wherein 1:0.067  is less than 1:0.25), particularly greater than 1:1.25 and less than 3:1. (wherein the ranges are sketched in the following:

    PNG
    media_image3.png
    383
    594
    media_image3.png
    Greyscale
)

 and less than 4:1, particularly greater than 1:1.25 and less than 3:1.  It would have been an obvious matter of design choice to design a desired shape and dimensions of the holes suiting a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

	Vicker discloses “the ratio of the hydraulic diameter to the length of the passages (71) is less than 4:1” as mapped above, but Hohne in view of Vicker is silent regarding 

the ratio of the hydraulic diameter to the length of the passages (71) is preferably greater than 1:1.25 

	However, Favre discloses, in the same field for “a portion of the froth 27 floating on the surface of the liquid 28 in the lower cavity portion to enter the evacuation channel 13 and be emptied at the same time as the liquid without froth, via the upwards protruding orifice” (P26:8-12),

the ratio (the diameter of “outflow orifices 10”; P24:14, Fig. 1 versus the thickness of “an intermediate bottom wall 6”; P24:7-8, Fig. 1

    PNG
    media_image4.png
    625
    500
    media_image4.png
    Greyscale
) of the hydraulic diameter (the diameter of “outflow orifices 10”; P24:14, Fig. 1) to the length of the passages (71) (the depth of the “outflow orifices 10”; P24:14, Fig. 1) is greater than 1:1.5, preferably greater than 1:1.25 (the diameter of “outflow orifices 10” versus the depth of the “outflow orifices 10” divided by the diameter of “outflow orifices 10”; P24:14, Fig. 1 wherein the fraction of the depth of the “outflow orifices 10”; P24:14, Fig. 1 divided by the diameter of “outflow orifices 10” is greater than 1.25 and less than 4) 

	The advantage of using Favre’s shape of the “outflow orifices 10” is to reinforce the structure of the intermediate bottom wall 6” so that the product 2 can be contained above the “outflow orifices 10”   and filter only the extracted liquid from the product 2 out.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brouwer (US-20050189439), Mahlich (US-20030172816), Schiettecatte (US-5295431), BUETTIKER (US-20170055763), Buchholz (US-20140322415), Noordhuis (US-20070079707), Ozanne (US-20060236874).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761